—In a proceeding for the construction of a will, the petitioner appeals from an order of the Surrogate’s Court, Westchester County (Brewster, S.), dated December 11, 1990, which granted the respondent Ronald Winston’s motion to disqualify the law firm representing the petitioner.
Ordered that the order is affirmed, with costs payable by the appellant.
The disqualification of the law firm representing the petitioner was proper since an attorney must avoid not only the fact, but also the appearance of representing conflicting interests (see, Horowitz v Horowitz, 151 AD2d 646). Thompson, J. P., Kunzeman, Rosenblatt and O’Brien, JJ., concur.